Citation Nr: 9904118	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
chondromalacia of the right patella, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
chondromalacia of the left patella, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from January 1989 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal was previously remanded by the Board in November 
1997.  At that time the Board observed that the veteran's 
representative, in an October 1997 informal hearing 
presentation, raised the issues of entitlement to service 
connection for schizophrenia and for a gastrointestinal 
disorder.  These issues are again referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The post-traumatic chondromalacia of the right patella is 
minimally symptomatic.

3.  The post-traumatic chondromalacia of the left patella is 
minimally symptomatic.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for post-traumatic chondromalacia of the right patella have 
not been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5257 (1998).

2.  The criteria for an evaluation greater than 10 percent 
for post-traumatic chondromalacia of the left patella have 
not been met.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§  4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Code 5257. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§  5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The record reflects that the veteran has been afforded 
multiple VA examinations and he has not indicated that 
additional treatment records exist.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. §  5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. §  1155; 38 C.F.R. §§  4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating period, otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The report of a March 1993 VA orthopedic examination reflects 
that the veteran could squat and come up from the squat with 
very minimal crepitation under both patella that did not 
appear to be very painful.  Flexion of both knees was 
accomplished to 134 degrees.  X-rays revealed normal 
cartilage covering of the femur and tibia with no arthritic 
changes.  The veteran reported intermittent give way and 
intermittent mild pain.  The diagnosis was post-traumatic 
chondromalacia of the patellae, minimal.

The report of a June 1994 VA orthopedic examination reflects 
that the veteran reported continuing pain in the knees and 
that he needed analgesics to help the pain.  Examination 
revealed full range of motion of both knees with extension to 
0 degrees and flexion to 130 degrees.  There was bilateral 
positive patellar entrapment.  There was minimal crepitation 
on motion.  The diagnosis was bilateral chondromalacia of the 
patella.

The report of a September 1998 VA orthopedic examination 
reflects that the veteran reported mild problems following 
his discharge from service that became worse as he had to 
work at manual labor.  However, he had obtained a drafting 
position and had been doing well.  He reported symptoms once 
or twice per month.  On examination both knees had a lateral 
patellar tilt.  There was no effusion and there was full 
range of motion bilaterally.  There was no evidence of 
instability and there was no significant crepitation at the 
patellofemoral level.  X-rays revealed a lateral patellar 
tilt with some sclerosis at the level of the patellar 
articular surface.  The impression was bilateral 
patellofemoral syndrome that was minimally symptomatic.  An 
October 1998 addendum to the September 1998 examination 
reflects that there were activities that the veteran would 
not be able to engage in during flare-ups but the flare-ups 
did not affect his ability to maintain productive employment.  
It indicates that clinical evaluation revealed minimally 
symptomatic abnormalities and X-ray changes that were 
considered mild, all being consistent with the veteran's 
reported symptoms.  It further indicated that the affected 
joints did not exhibit weakened movement, excess 
fatigability, or incoordination and the symptoms appeared to 
have minimal effect on the veteran's ordinary activities.  

The veteran's post-traumatic chondromalacia has been 
evaluated under the provisions of Diagnostic Code 5257 of the 
Rating Schedule.  Diagnostic Code 5257 provides that where 
there is slight impairment of the knee a 10 percent 
evaluation will be assigned.  Where there is moderate 
impairment of the knee a 20 percent evaluation will be 
assigned.  

Each of the veteran's knees has been assigned a 10 percent 
evaluation under Diagnostic Code 5257 for slight impairment.  
The record reflects that examination has consistently shown 
that symptoms associated with the veteran's knees have been 
reported as mild without evidence of instability and the 
competent medical evidence reflects that the veteran's knees 
do not exhibit weakened movement, excess fatigability, or 
incoordination.  Therefore, a preponderance of the evidence 
is against an evaluation greater than the 10 percent that has 
been assigned for each of the veteran's knees under 
Diagnostic Code 5257 for slight impairment because a 
preponderance of the evidence is against a finding that there 
is more than slight impairment of either knee.  Further, even 
with consideration of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), a preponderance of the 
evidence is against an evaluation greater than the 10 percent 
assigned under any other applicable diagnostic code relating 
to limitation of motion because the range of motion of the 
veteran's knees has consistently been described as full and 
there is no competent medical evidence that reflects that 
range of motion is other than full even with consideration of 
pain, weakened movement, excess fatigability, or 
incoordination.  Accordingly, a preponderance of the evidence 
is against evaluations greater than the 10 percent that has 
been assigned for each of the veteran's post-traumatic 
chondromalacia of the patella. 38 U.S.C.A. §§  1155, 5107; 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5257.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards. Accordingly, 
the Board finds that the RO did not err in failing to refer 
this claim to the Director of the Compensation and Pension 
Service for an initial determination.  


ORDER

An increased evaluation for post-traumatic chondromalacia of 
the right patella is denied.  

An increased evaluation for post-traumatic chondromalacia of 
the left patella is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

